Case 2:20-cv-01639-PSG-PVC Document 15 Filed 08/21/20 Page 1 of 14 Page ID #:180




  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10

 11    PAUL ATTEUKENIAN,                          Case No. 2:20-cv-01639 PSG (PVCx)
 12                    Plaintiff,                 STIPULATED PROTECTIVE
                                                  ORDER
 13    v.
 14    NEW YORK LIFE INSURANCE
       COMPANY, and DOES 1 through 100,
 15    Inclusive,
 16                    Defendants.
 17

 18

 19          Good cause having been shown, the Court hereby GRANTS the parties’
 20    Stipulated Protective Order and ORDERS as follows:
 21    1.    INTRODUCTION
 22          1.1   Purposes and Limitations
 23          Discovery in this action is likely to involve production of confidential,
 24    proprietary, or private information for which special protection from public
 25    disclosure and from use for any purpose other than prosecuting this litigation may
 26    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 27    enter the following Stipulated Protective Order. The parties acknowledge that this
 28    Order does not confer blanket protections on all disclosures or responses to
                                                 1
Case 2:20-cv-01639-PSG-PVC Document 15 Filed 08/21/20 Page 2 of 14 Page ID #:181




  1    discovery and that the protection it affords from public disclosure and use extends
  2    only to the limited information or items that are entitled to confidential treatment
  3    under the applicable legal principles. The parties further acknowledge, as set forth
  4    in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  5    file confidential information under seal; Civil Local Rule 79-5 sets forth the
  6    procedures that must be followed and the standards that will be applied when a party
  7    seeks permission from the court to file material under seal.
  8          1.2    Good Cause Statement
  9          Disclosure and discovery activity in this action are likely to involve
 10    production of confidential, proprietary, or private information for which special
 11    protection from public disclosure and from use for any purpose other than
 12    prosecuting this litigation may be warranted. It is expected that the discovery will
 13    include Plaintiff’s financial and proprietary information, and may also include
 14    confidential corporate and proprietary information from Defendant. Specifically
 15    with regard to Plaintiff, he maintains business relationships with high-profile
 16    clientele whose identities must be kept confidential. The parties agree that this will
 17    not preclude Defendant from deposing such named individuals during discovery.
 18          Accordingly, the parties hereby stipulate to and petition the court to enter the
 19    following Stipulated Protective Order. The parties acknowledge that this Order does
 20    not confer blanket protections on all disclosures or responses to discovery and that
 21    the protection it affords from public disclosure and use extends only to the limited
 22    information or items that are entitled to confidential treatment under the applicable
 23    legal principles.
 24

 25    2.    DEFINITIONS
 26          2.1    Action: the above-captioned pending federal lawsuit.
 27          2.2    Challenging Party: a Party or Non-Party that challenges the
 28    designation of information or items under this Order.
                                                  2
Case 2:20-cv-01639-PSG-PVC Document 15 Filed 08/21/20 Page 3 of 14 Page ID #:182




  1           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  2    how it is generated, stored or maintained) or tangible things that qualify for
  3    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  4    the Good Cause Statement.
  5           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  6    their support staff).
  7           2.5    Designating Party: a Party or Non-Party that designates information or
  8    items that it produces in disclosures or in responses to discovery as
  9    “CONFIDENTIAL.”
 10           2.6    Disclosure or Discovery Material: all items or information, regardless
 11    of the medium or manner in which it is generated, stored, or maintained (including,
 12    among other things, testimony, transcripts, and tangible things), that are produced or
 13    generated in disclosures or responses to discovery in this matter.
 14           2.7    Expert: a person with specialized knowledge or experience in a matter
 15    pertinent to the litigation who has been retained by a Party or its counsel to serve as
 16    an expert witness or as a consultant in this Action.
 17           2.8    House Counsel: attorneys who are employees of a party to this Action.
 18    House Counsel does not include Outside Counsel of Record or any other outside
 19    counsel.
 20           2.9    Non-Party: any natural person, partnership, corporation, association, or
 21    other legal entity not named as a Party to this action.
 22           2.10 Outside Counsel of Record: attorneys who are not employees of a
 23    party to this Action but are retained to represent or advise a party to this Action and
 24    have appeared in this Action on behalf of that party or are affiliated with a law firm
 25    which has appeared on behalf of that party, and includes support staff.
 26           2.11 Party: any party to this Action, including all of its officers, directors,
 27    employees, consultants, retained experts, and Outside Counsel of Record (and their
 28    support staffs).
                                                  3
Case 2:20-cv-01639-PSG-PVC Document 15 Filed 08/21/20 Page 4 of 14 Page ID #:183




  1          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  2    Discovery Material in this Action.
  3          2.13 Professional Vendors: persons or entities that provide litigation
  4    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  5    demonstrations, and organizing, storing, or retrieving data in any form or medium)
  6    and their employees and subcontractors.
  7          2.14 Protected Material: any Disclosure or Discovery Material that is
  8    designated as “CONFIDENTIAL.”
  9          2.15 Receiving Party: a Party that receives Disclosure or Discovery
 10    Material from a Producing Party.
 11

 12    3.    SCOPE
 13          The protections conferred by this Stipulation and Order cover not only
 14    Protected Material (as defined above), but also (1) any information copied or
 15    extracted from Protected Material; (2) all copies, excerpts, summaries, or
 16    compilations of Protected Material; and (3) any testimony, conversations, or
 17    presentations by Parties or their Counsel that might reveal Protected Material.
 18          Any use of Protected Material at trial will be governed by the orders of the
 19    trial judge. This Order does not govern the use of Protected Material at trial.
 20

 21    4.    DURATION
 22          Once a case proceeds to trial, all of the information that was designated as
 23    confidential or maintained pursuant to this protective order becomes public and will
 24    be presumptively available to all members of the public, including the press, unless
 25    compelling reasons supported by specific factual findings to proceed otherwise are
 26    made to the trial judge in advance of the trial. See Kamakana v. City and County of
 27    Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
 28    showing for sealing documents produced in discovery from “compelling reasons”
                                                  4
Case 2:20-cv-01639-PSG-PVC Document 15 Filed 08/21/20 Page 5 of 14 Page ID #:184




  1    standard when merits-related documents are part of court record). Accordingly, the
  2    terms of this protective order do not extend beyond the commencement of the trial.
  3    5.    DESIGNATING PROTECTED MATERIAL
  4          5.1    Exercise of Restraint and Care in Designating Material for Protection.
  5    Each Party or Non-Party that designates information or items for protection under
  6    this Order must take care to limit any such designation to specific material that
  7    qualifies under the appropriate standards. The Designating Party must designate for
  8    protection only those parts of material, documents, items, or oral or written
  9    communications that qualify so that other portions of the material, documents,
 10    items, or communications for which protection is not warranted are not swept
 11    unjustifiably within the ambit of this Order.
 12          Mass, indiscriminate, or routinized designations are prohibited. Designations
 13    that are shown to be clearly unjustified or that have been made for an improper
 14    purpose (e.g., to unnecessarily encumber the case development process or to impose
 15    unnecessary expenses and burdens on other parties) may expose the Designating
 16    Party to sanctions.
 17          If it comes to a Designating Party’s attention that information or items that it
 18    designated for protection do not qualify for protection, that Designating Party must
 19    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 20          5.2    Manner and Timing of Designations. Except as otherwise provided in
 21    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 22    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 23    under this Order must be clearly so designated before the material is disclosed or
 24    produced.
 25          Designation in conformity with this Order requires:
 26          (a) for information in documentary form (e.g., paper or electronic
 27    documents, but excluding transcripts of depositions or other pretrial or trial
 28    proceedings), that the Producing Party affix at a minimum, the legend
                                                  5
Case 2:20-cv-01639-PSG-PVC Document 15 Filed 08/21/20 Page 6 of 14 Page ID #:185




  1    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  2    contains protected material. If only a portion or portions of the material on a page
  3    qualifies for protection, the Producing Party also must clearly identify the protected
  4    portion(s) (e.g., by making appropriate markings in the margins).
  5          A Party or Non-Party that makes original documents available for inspection
  6    need not designate them for protection until after the inspecting Party has indicated
  7    which documents it would like copied and produced. During the inspection and
  8    before the designation, all of the material made available for inspection will be
  9    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 10    documents it wants copied and produced, the Producing Party must determine which
 11    documents, or portions thereof, qualify for protection under this Order. Then, before
 12    producing the specified documents, the Producing Party must affix the
 13    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 14    portion or portions of the material on a page qualifies for protection, the Producing
 15    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 16    markings in the margins).
 17          (b) for testimony given in depositions that the Designating Party identify the
 18    Disclosure or Discovery Material on the record, before the close of the deposition all
 19    protected testimony.
 20          (c) for information produced in some form other than documentary and for
 21    any other tangible items, that the Producing Party affix in a prominent place on the
 22    exterior of the container or containers in which the information is stored the legend
 23    “CONFIDENTIAL.” If only a portion or portions of the information warrants
 24    protection, the Producing Party, to the extent practicable, will identify the protected
 25    portion(s).
 26          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 27    failure to designate qualified information or items does not, standing alone, waive
 28    the Designating Party’s right to secure protection under this Order for such material.
                                                  6
Case 2:20-cv-01639-PSG-PVC Document 15 Filed 08/21/20 Page 7 of 14 Page ID #:186




  1    Upon timely correction of a designation, the Receiving Party must make reasonable
  2    efforts to assure that the material is treated in accordance with the provisions of this
  3    Order.
  4

  5    6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
  6              6.1   Timing of Challenges. Any Party or Non-Party may challenge a
  7    designation of confidentiality at any time that is consistent with the Court’s
  8    Scheduling Order.
  9              6.2   Meet and Confer. The Challenging Party will initiate the dispute
 10    resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
 11    et seq.
 12              6.3   The burden of persuasion in any such challenge proceeding will be on
 13    the Designating Party. Frivolous challenges, and those made for an improper
 14    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 15    parties) may expose the Challenging Party to sanctions. Unless the Designating
 16    Party has waived or withdrawn the confidentiality designation, all parties will
 17    continue to afford the material in question the level of protection to which it is
 18    entitled under the Producing Party’s designation until the Court rules on the
 19    challenge.
 20

 21    7.        ACCESS TO AND USE OF PROTECTED MATERIAL
 22              7.1   Basic Principles. A Receiving Party may use Protected Material that is
 23    disclosed or produced by another Party or by a Non-Party in connection with this
 24    Action only for prosecuting, defending, or attempting to settle this Action. Such
 25    Protected Material may be disclosed only to the categories of persons and under the
 26    conditions described in this Order. When the Action has been terminated, a
 27    Receiving Party must comply with the provisions of section 13 below (FINAL
 28    DISPOSITION).
                                                   7
Case 2:20-cv-01639-PSG-PVC Document 15 Filed 08/21/20 Page 8 of 14 Page ID #:187




  1          Protected Material must be stored and maintained by a Receiving Party at a
  2    location and in a secure manner that ensures that access is limited to the persons
  3    authorized under this Order.
  4          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
  5    otherwise ordered by the court or permitted in writing by the Designating Party, a
  6    Receiving Party may disclose any information or item designated
  7    “CONFIDENTIAL” only to:
  8          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  9    as employees of said Outside Counsel of Record to whom it is reasonably necessary
 10    to disclose the information for this Action;
 11          (b) the officers, directors, and employees (including House Counsel) of the
 12    Receiving Party to whom disclosure is reasonably necessary for this Action;
 13          (c) Experts (as defined in this Order) of the Receiving Party to whom
 14    disclosure is reasonably necessary for this Action and who have signed the
 15    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 16          (d) the Court and its personnel;
 17          (e) court reporters and their staff;
 18          (f) professional jury or trial consultants, mock jurors, and Professional
 19    Vendors to whom disclosure is reasonably necessary for this Action and who have
 20    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 21          (g) the author or recipient of a document containing the information or a
 22    custodian or other person who otherwise possessed or knew the information;
 23          (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 24    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 25    requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 26    will not be permitted to keep any confidential information unless they sign the
 27    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 28    agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                    8
Case 2:20-cv-01639-PSG-PVC Document 15 Filed 08/21/20 Page 9 of 14 Page ID #:188




  1    deposition testimony or exhibits to depositions that reveal Protected Material may
  2    be separately bound by the court reporter and may not be disclosed to anyone except
  3    as permitted under this Stipulated Protective Order; and
  4          (i) any mediator or settlement officer, and their supporting personnel,
  5    mutually agreed upon by any of the parties engaged in settlement discussions.
  6

  7    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
  8          PRODUCED IN OTHER LITIGATION
  9          If a Party is served with a subpoena or a court order issued in other litigation
 10    that compels disclosure of any information or items designated in this Action as
 11    “CONFIDENTIAL,” that Party must:
 12          (a) promptly notify in writing the Designating Party. Such notification will
 13    include a copy of the subpoena or court order;
 14          (b) promptly notify in writing the party who caused the subpoena or order to
 15    issue in the other litigation that some or all of the material covered by the subpoena
 16    or order is subject to this Protective Order. Such notification will include a copy of
 17    this Stipulated Protective Order; and
 18          (c) cooperate with respect to all reasonable procedures sought to be pursued
 19    by the Designating Party whose Protected Material may be affected.
 20          If the Designating Party timely seeks a protective order, the Party served with
 21    the subpoena or court order will not produce any information designated in this
 22    action as “CONFIDENTIAL” before a determination by the court from which the
 23    subpoena or order issued, unless the Party has obtained the Designating Party’s
 24    permission. The Designating Party will bear the burden and expense of seeking
 25    protection in that court of its confidential material and nothing in these provisions
 26    should be construed as authorizing or encouraging a Receiving Party in this Action
 27    to disobey a lawful directive from another court.
 28
                                                  9
Case 2:20-cv-01639-PSG-PVC Document 15 Filed 08/21/20 Page 10 of 14 Page ID #:189




   1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   2         PRODUCED IN THIS LITIGATION
   3         (a) The terms of this Order are applicable to information produced by a Non-
   4   Party in this Action and designated as “CONFIDENTIAL.” Such information
   5   produced by Non-Parties in connection with this litigation is protected by the
   6   remedies and relief provided by this Order. Nothing in these provisions should be
   7   construed as prohibiting a Non-Party from seeking additional protections.
   8         (b) In the event that a Party is required, by a valid discovery request, to
   9   produce a Non-Party’s confidential information in its possession, and the Party is
  10   subject to an agreement with the Non-Party not to produce the Non-Party’s
  11   confidential information, then the Party will:
  12                (1) promptly notify in writing the Requesting Party and the Non-Party
  13   that some or all of the information requested is subject to a confidentiality
  14   agreement with a Non-Party;
  15                (2) promptly provide the Non-Party with a copy of the Stipulated
  16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  17   specific description of the information requested; and
  18                (3) make the information requested available for inspection by the
  19   Non-Party, if requested.
  20         (c) If the Non-Party fails to seek a protective order from this court within 14
  21   days of receiving the notice and accompanying information, the Receiving Party
  22   may produce the Non-Party’s confidential information responsive to the discovery
  23   request. If the Non-Party timely seeks a protective order, the Receiving Party will
  24   not produce any information in its possession or control that is subject to the
  25   confidentiality agreement with the Non-Party before a determination by the court.
  26   Absent a court order to the contrary, the Non-Party will bear the burden and expense
  27   of seeking protection in this court of its Protected Material.
  28
                                                  10
Case 2:20-cv-01639-PSG-PVC Document 15 Filed 08/21/20 Page 11 of 14 Page ID #:190




   1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   3   Protected Material to any person or in any circumstance not authorized under this
   4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   7   persons to whom unauthorized disclosures were made of all the terms of this Order,
   8   and (d) request such person or persons to execute the “Acknowledgment and
   9   Agreement to Be Bound” that is attached hereto as Exhibit A.
  10

  11   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  12         PROTECTED MATERIAL
  13         When a Producing Party gives notice to Receiving Parties that certain
  14   inadvertently produced material is subject to a claim of privilege or other protection,
  15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  17   procedure may be established in an e-discovery order that provides for production
  18   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  19   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  20   communication or information covered by the attorney-client privilege or work
  21   product protection, the parties may incorporate their agreement in the stipulated
  22   protective order submitted to the court.
  23

  24   12.   MISCELLANEOUS
  25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  26   person to seek its modification by the Court in the future.
  27         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  28   Protective Order no Party waives any right it otherwise would have to object to
                                                  11
Case 2:20-cv-01639-PSG-PVC Document 15 Filed 08/21/20 Page 12 of 14 Page ID #:191




   1   disclosing or producing any information or item on any ground not addressed in this
   2   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   3   ground to use in evidence of any of the material covered by this Protective Order.
   4         12.3 Filing Protected Material. A Party that seeks to file under seal any
   5   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   6   only be filed under seal pursuant to a court order authorizing the sealing of the
   7   specific Protected Material at issue. If a Party's request to file Protected Material
   8   under seal is denied by the court, then the Receiving Party may file the information
   9   in the public record unless otherwise instructed by the court.
  10

  11   13.   FINAL DISPOSITION
  12         After the final disposition of this Action, as defined in paragraph 4, within 60
  13   days of a written request by the Designating Party, each Receiving Party must return
  14   all Protected Material to the Producing Party or destroy such material. As used in
  15   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  16   summaries, and any other format reproducing or capturing any of the Protected
  17   Material. Whether the Protected Material is returned or destroyed, the Receiving
  18   Party must submit a written certification to the Producing Party (and, if not the same
  19   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  20   (by category, where appropriate) all the Protected Material that was returned or
  21   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  22   abstracts, compilations, summaries or any other format reproducing or capturing any
  23   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  24   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  25   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  26   reports, attorney work product, and consultant and expert work product, even if such
  27   materials contain Protected Material. Any such archival copies that contain or
  28
                                                  12
Case 2:20-cv-01639-PSG-PVC Document 15 Filed 08/21/20 Page 13 of 14 Page ID #:192
Case 2:20-cv-01639-PSG-PVC Document 15 Filed 08/21/20 Page 14 of 14 Page ID #:193




   1                                          EXHIBIT A
   2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4            I, _________________ [full name], of __________________________ [full
   5   address], declare under penalty of perjury that I have read in its entirety and
   6   understand the Stipulated Protective Order that was issued by the United States
   7   District Court for the Central District of California on [date] in the case of Paul
   8   Atteukenian v. New York Life Insurance Company, United States District Court,
   9   Central District of California, Case No. 2:20-cv-01639-PSG. I agree to comply with
  10   and to be bound by all the terms of this Stipulated Protective Order and I understand
  11   and acknowledge that failure to so comply could expose me to sanctions and
  12   punishment in the nature of contempt. I solemnly promise that I will not disclose in
  13   any manner any information or item that is subject to this Stipulated Protective
  14   Order to any person or entity except in strict compliance with the provisions of this
  15   Order.
  16            I further agree to submit to the jurisdiction of the United States District Court
  17   for the Central District of California for the purpose of enforcing the terms of this
  18   Stipulated Protective Order, even if such enforcement proceedings occur after
  19   termination of this action. I hereby appoint ______________________ [full name]
  20   of _______________________________________ [full address and telephone
  21   number] as my California agent for service of process in connection with this
  22   action or any proceedings related to enforcement of this Stipulated Protective Order.
  23

  24   Date:                              ______________________________________
  25   City and State where signed:       ______________________________________
  26   Printed name:                      ______________________________________
  27   Signature:                         ______________________________________
  28   LA #4837-1767-4182 v1

                                                    14
